              Case 1:20-cv-00452-SAB Document 15 Filed 01/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10   ROEUTH PAO,                                    Case No. 1:20-cv-00452-SAB

11                  Plaintiff,                      ORDER GRANTING STIPULATION FOR
                                                    EXTENSION OF TIME FOR PLAINTIFF TO
12           v.                                     FILE LETTER BRIEF

13   COMMISSIONER OF SOCIAL
     SECURITY,
14
                    Defendant.
15

16          On March 29, 2020, Roeuth Pao (“Plaintiff”) filed this action seeking judicial review of a

17 final decision of the Commissioner of Social Security (“Commissioner”) denying an application

18 for disability benefits pursuant to the Social Security Act. (ECF No. 1.) On January 22, 2021, a

19 stipulation was filed to extend the time for Plaintiff to file a motion for summary judgment until
20 February 5, 2021. (ECF No. 14.) However, it appears the intent of the stipulation was meant to

21 be directed at the deadline to serve a confidential letter brief on Defendant, and not the motion

22 for summary judgment.

23          This case was stayed until the filing of the administrative record on December 11, 2020.

24 (ECF No. 12.) The Court’s December 14, 2020 order advising the parties of the lifting of the

25 stay specified that the parties were to proceed according to the scheduling guidelines contained

26 in the scheduling order issued on March 31, 2020. (ECF No. 13.) Pursuant to the scheduling
27 order, within thirty (30) days after service of the administrative record, Plaintiff was to serve a

28 confidential letter brief on Defendant, and file a proof of service with the Court. (ECF No. 5 at


                                                    1
              Case 1:20-cv-00452-SAB Document 15 Filed 01/22/21 Page 2 of 2


 1 2.) Thirty-five (35) days after service of Plaintiff’s letter brief, if the parties do not agree to

 2 remand, Defendant is to serve a response on Plaintiff and file proof of service with the Court.

 3 (Id.) Thirty days after service of Defendant’s letter brief, Plaintiff is then required to file and

 4 serve an opening brief with the Court, which appears to be the motion for summary judgment

 5 Plaintiff refers to in the stipulated request before the Court. Thus, the deadline that seems to be

 6 referred to in the stipulation is Plaintiff’s deadline to serve a letter brief on Defendant, and to file

 7 a proof of service of such. That deadline expired on January 11, 2021. While the stipulation

 8 does not clearly refer to this deadline, and the Court generally requires additional good cause to

 9 be shown for stipulations requesting the extensions of deadlines that have already expired, in

10 order to preserve time and resources of the Court and the parties, the Court shall grant an

11 extension of time for Plaintiff to serve a letter brief on Defendant and file proof of service of

12 such with the Court until February 5, 2021.

13          Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that the deadline

14 for Plaintiff to serve a confidential letter brief on Defendant and file proof of service with the

15 Court is extended until February 5, 2021.

16
     IT IS SO ORDERED.
17

18 Dated:      January 22, 2021
                                                           UNITED STATES MAGISTRATE JUDGE
19
20

21

22

23

24

25

26
27

28


                                                       2
